Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-28 are pending.

Withdrawn objection
Objection to the Specification filed on 08/23/2019 over containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of Applicant filing a revised Specification on 05/03/2021 with embedded hyperlinks and/or other forms of browser-executable code having been deleted.

Withdrawn Rejections
Rejection of claims 1-28 over 35 USC 112(b) is withdrawn in light of the remarks and Other Reference provided on 05/03/2021, specifying that the term “semi-automatic” means “operated partly automatically and partly by hand”.  

Rejection of claims 1-28 on the ground of nonstatutory double patenting over claims 1-16 and 18-25 of US patent no. 10,398,099 is withdrawn in light of the terminal disclaimer filed by Applicant on 05/03/2021 and approved on 05/05/2021.

Provisional rejection of claims 1-28 on the ground of nonstatutory double patenting over claims 1-19 of US patent application no. 16/549,810 is withdrawn in light of the terminal disclaimer filed by Applicant on 05/20/2021 and approved on 05/21/2021.

Examiner’s note
It is noted that pending application 17,315,789 appears to have overlapping scope with the instantly claimed invention; however, because 17,315,789 was filed after the instant application, no double patenting rejection is being made in accordance with MPEP 814. 

Allowable Subject Matter
	Claims 1-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662